In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 05-3163
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                               v.

ALONZO PERKINS,
                                          Defendant-Appellant.
                         ____________
       Appeal from the United States District Court for the
         Northern District of Illinois, Eastern Division.
          No. 03 CR 111—Joan B. Gottschall, Judge.
                         ____________
      ARGUED APRIL 19, 2006—DECIDED JUNE 5, 2006
                     ____________


 Before COFFEY, EASTERBROOK, and MANION, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Following his conviction for
carrying a firearm that his earlier felonies made it unlawful
for him to possess, see 18 U.S.C. §922(g), Alonzo Perkins
was sentenced to 15 years’ imprisonment. The validity of
that sentence depends on the district court’s conclusion that
Perkins is an armed career criminal under the definition in
§924(e). If he is, then the minimum lawful sentence is 15
years; if he is not, then the maximum lawful sentence is 10
years.
 Perkins opens with an argument that the sentence is
unlawful whether or not his criminal record satisfies the
2                                               No. 05-3163

statutory definition. That is so, he maintains, because the
judgment recites only a conviction under §922(g), and as the
maximum for that crime is 10 years his sentence must be
reduced. That would be the right way to look at things if
§924(e) created a separate crime, but it does not. Both the
caption of §924 as a whole (“Penalties”) and the text of
§924(e) in particular show that it raises the sentences for
other crimes without creating a stand-alone offense. See
Shepard v. United States, 544 U.S. 13 (2005); Custis v.
United States, 511 U.S. 485 (1994); Taylor v. United States,
495 U.S. 575 (1990). Once the judge makes the appropriate
findings under §924(e), the minimum sentence for the
offense defined in §922(g) rises to 15 years and the maxi-
mum to life. So the judgment is exactly right: Perkins has
been convicted of violating §922(g), and the sentence of 15
years is lawful if the judge’s findings under §924(e) are
correct.
  Section 924(e)(1) provides that anyone who “has three
previous convictions . . . for a violent felony or a serious
drug offense, or both, committed on occasions different from
one another” is an armed career criminal. Perkins concedes
that one of his convictions meets the statutory standard but
denies that any other does so. This prosecutor relied on two
of Perkins’s three convictions for delivering less than one
gram of cocaine, in violation of 720 ILCS 570/401(d). This is
not a “serious” drug offense, Perkins maintains. That term
includes “an offense under State law, involving manufactur-
ing, distributing, or possessing with intent to manufacture
or distribute, a controlled substance (as defined in section
102 of the Controlled Substances Act), for which a maxi-
mum term of imprisonment of ten years or more is pre-
scribed by law”. 18 U.S.C. §924(e)(2)(A)(ii). Illinois pre-
scribes a maximum of 7 years’ imprisonment for a first
offense under §570/401(d). See 730 ILCS 5/5-8-1(a)(5). But
the maximum increases to 14 years for second and succes-
sive offenses. 720 ILCS 570/408(a). The district judge
No. 05-3163                                                  3

concluded that the maximum term of 14 years brought two
of Perkins’s drug convictions within §924(e)(2)(A)(ii).
  Perkins’s response depends on the fact that he pleaded
guilty to the state charges. Illinois requires judges to inform
people who are pleading guilty about extra penalties for
recidivism. See 730 ILCS 5/5-8-2(b): “If the conviction was
by plea, it shall appear on the record that the plea was
entered with the defendant’s knowledge that a sentence
under this Section was a possibility. If it does not so appear
on the record, the defendant shall not be subject to such a
sentence unless he is first given an opportunity to withdraw
his plea without prejudice.” The papers before the federal
district court do not show that he was so informed by the
state judges and so, Perkins insists, his maximum possible
sentence was only 7 years for each of the successive crimes
and neither was a “serious” drug offense. This argument is
wrong for three distinct reasons.
  First, §5/5-8-2(b) requires notice on the record only when
the enhancement would occur “under this Section”.
Perkins’s maximum sentence was not augmented by virtue
of §5/5-8-2(a) (or for that matter 720 ILCS §5/5-8-1 or 5/5-5-
3.2(b), two other enhancement provisions that §5/5-8-2(a)
incorporates). His enhancement rests on 720 ILCS
570/408(a). That statute’s 14-year term is unaffected by 730
ILCS 5/5-8-2(b). No state court has held that §5/5-8-2(b)
applies to recidivist sentences under §570/408(a).
  Second, as a matter of federal law the “maximum term of
imprisonment” to which §924(e)(2)(A)(ii) refers is the
maximum for the crime of conviction—and as a matter of
state law that maximum was 14 years even though Perkins
received less. See United States v. Henton, 374 F.3d 467
(7th Cir. 2004), which applies this rule to a second drug
offender who was sentenced to less than 10 years under
§570/408(a). Whether or not the state judges stumbled by
failing to remind Perkins of this maximum on the record,
the federal statute inquires about the highest possible
penalty. When Perkins continued selling cocaine despite his
4                                               No. 05-3163

prior conviction, he exposed himself to a maximum of 14
years in prison. Federal law deems that a “serious” drug
offense; errors by the state judiciary do not make it less
serious.
  Third, the Supreme Court held in both Shepard and
Taylor that federal recidivism statutes such as §924(e) call
for an evaluation of the crime of conviction, not the defen-
dant’s actual conduct or the details of the proceedings in
state court. Whether a state conviction justifies a federal
recidivism enhancement depends on the elements of the
offense and the terms of the indictment or information.
Shepard adds that tried and pleaded cases are to be treated
identically, and there is no doubt that Perkins’s maximum
sentence would have been 14 years had he gone to trial.
What Perkins wants us to do is go behind the language of
the charging papers and determine the effect of his state
convictions based, not on the crime of which he was con-
victed, but on oral exchanges in state court. Section 924(e)
does not authorize such a trip through the record, and
Shepard affirmatively prohibits such a detour. (For all we
know, the state judges did inform Perkins on the record of
the 14-year maximum.)
   Perkins stands convicted of two drug crimes that under
Illinois law exposed him to 14 years in prison. That is the
number to use when determining whether a crime is
“serious,” whether or not the record shows that the state
judiciary took every step required to impose the maximum
term. Federal courts stop with the text of the state criminal
statute and the charge (except in the rare circumstances,
not present here, when examining a guilty-plea colloquy
may be essential to determine just what crime the defen-
dant committed). Perkins accordingly is an armed career
criminal, and his sentence is
                                                 AFFIRMED.
No. 05-3163                                         5


A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—6-5-06